Title: From Abigail Smith Adams to Abigail Amelia Adams Smith, 20 May 1808
From: Adams, Abigail Smith
To: Smith, Abigail Amelia Adams



My dear Daughter
Quincy May 20 1808

When confined to my Chamber as I am at present by indisposition, I get more leisure for writing than when occupied employd with my family occupations. tho for two day my Head has sufferd such severe pain that I could neither write or read. to day I feel much releived, and if neither chills or fever attack me to day, I shall hope to be below stairs in a day or two. I have enjoyd for a year past a greater proportion of health, than has fallen to my lot in many preseeding ones, thanks to the Giver of every good and perfect Gift. I fear I have not made so good a use of it as I ought to have done, but shall be call’d an unprofitable Servant. may my future days be those of more usefullness more devoted to the Service of my Maker.
Your Letter of May 1 reach’d me on the 12th. your Brother was here from Boston, and kept Sabbeth with us. Mrs Adams saw John in New york who told her that mr Minchin was returnd, and was gone on to Philadelphia, he supposed to be married immediately. the last Letter but one which I received from Sally She informd me that she had received Letters from him; in which he acquainted her, that his Brother had ruind him: that he was not worth any thing; and that all her hopes were blasted—what new good luck may have befallen him I have not heard, but I hope she will not marry without a prospect of bettering her Situation. poor mrs Buchannan had better have remaind Single than have encumberd herself with four children, and very small mean’s to Support them. her own health much impared, too. I believe her Friends are of the same opinion—it is best under such circumstances to be a good calvinist, and belive that every thing which comes to pass is fore ordaind, as I have heard some good women say with respect to children that they must have their Number. this doctrine takes away the free agency of Man, but I believe serves as a consolation to those who can fully assent to it.
Your Brother Thomas sent William his Brothers Letter soon after it was publishd. it is a Letter the principles of which will do honour to the head and heart of the writer, when that heart can no longer beat for the honour and independence of that country, whose rights he is defending, and whose honour he considers as grosely insulted by the Nations of Europe. he knew when he wrote it that he was exposing himself to the attacks of those who love money more than independence to those who are devoted to England, and wish a war with France, which would be in its concequences, a war with Spain Holland Russia Prussia portugal and every power which France has in her gripe—and concequently we must confine ourselves exclusively to England, submitting to all her impositions and restrictions, her duties and taxes, mere collonies again. as to supporting all the measures of the executive, you must be mistaken. he Reprobates that distruction of the Navy, that total neglect of defence which so disgrace the present administration, but as it respects the foreign negotiations, he thinks they have been conducted upon fair and honorable ground, and that without partiality to one Nation, in preference to the other. having read all the foreign communications, and believeing that fully to be the case, ought he not to have manifested it to the Nation, when publications to the contrary were daily issuing from the press. he considerd this as a part of his duty, and having dischargd it, he will not head the abuse and calumny with which the federal presses have teemed ever since some asscribing to him views of ambition, and seeking office. both mr Jefferson and Madison know the contrary, and will be bold to declare it. office he might have had I doubt not, and I have reasons for saying it but he has even declared that he had no personal views nothing to hope nothing to wish for. When these quill assailents could find no other motive to attack him, some must needs find fault with stile and metaphor. he has not replied to any of them. there are his sentiments, and they are those of a great candid liberal mind, a mind with large and extensive views not confined to party, to state, or individuals, but to a large and growing Country whose interest lay nearest his Heart, and the benefit of Mankind, by disposing them to do that Justice to us which we were willing to extend to them.
Mr Bareing has published a pamphlet upon the late British orders in council which does him much honour as a liberal candid Man. he resided years in America, and became much acquainted with the mercantile interest of the country. he is the Gentlemen who married the eldest daughter of mr Bingham, and is now a Member of the British Parliment. if your Brother and mr Bareing had consulted upon the British aggressions, they could not have more fully have coinsided in opinion. it was not republishd untill after your Brothers Letter, and he had not seen it. Mr Bareing did not know of our embargo, which however a measure of necessity, is grieveous to be borne, and must be removed. the people cannot bear it and they will not. they will break out into tumults and insurrestions I fear e’er long. it is yet doubtfull whether our Legislature will have a federal Majority. they will however be a much greater number of them than last year. the embargo has excited inquiry, and inquiry has convinced many persons that our National Government has been administerd upon a Narrow contracted System, and that it has in a great measure brought upon us the distresses we now feel whilst our country is so divided by party spirit, I see no prospect of its becomeing better by a change, for should the federal party prevail, all the weapons of their opponents would be leveld against every measure however wise and judicious. the great object of the honest men of both parties should be to unite for the common good, and to cultivate a spirit of candour liberality and harmony untill that can be effected our country will be torn alternately by contending factions. this is the object your Brother has in view I fear without effect
I have run such a political rigg that I have littl room left yet I must add that there is not any society in Boston bearing the name of Democratic. most assuredly your Father was never President or Member of any one. if his system of government had been pursued with his system of defence neither France Spain or England would have insulted us in the manner they have. we are all in pretty good health myself and little Abbe excepted who has been sick for several days. I wish you were where you could have her to visit you. She is a lovely engageing little thing. the young one may truly be calld handsome which I never allowd Abbe to be. tell William I was fully satisfied with the reasons given in his Letter for declineing a commission in the Army. I hope he will see better days yet.
tell miss Caroline she is in debt to me a Letter. I pray she would inform me, “how grow the tended plant, and how the vine grows round the Tufted Tree”
I have not been in Boston since I received your Letter, but will attend to your commission. the whole family unite in Love regard &c &c to all of yours. pray when you write say so to dear Caroline William & all. Most affecly Your Mother
A A